Citation Nr: 1312037	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  08-14 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD).  

3.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's chronic fatigue syndrome (CFS) with migratory polyarthralgias for the period prior to February 19, 2008.  

4.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's CFS with migratory polyarthralgias for the period on and after February 19, 2008.  

5.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD) for the period prior to January 12, 2006.  

6.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period on and after January 12, 2006.  
7.  Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's Type II diabetes mellitus.  

8.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to March 1976; from August 1976 to December 1981; and from February 1985 to February 2002.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Atlanta, Georgia, Regional Office (RO) which, in pertinent part, denied increased disability evaluations for the Veteran's CFS with migratory polyarthralgias; recharacterized his service-connected psychiatric disorder as PTSD; and denied an increased evaluation for that disability.  In August 2006, the Veteran submitted a notice of disagreement (NOD).  

In January 2007, the RO denied a TDIU.  In December 2007, the Veteran submitted a NOD.  In March 2008, the RO increased the evaluation for the Veteran's PTSD from 30 to 50 percent and effectuated the award as of January 12, 2006.  In March 2008, the RO issued a statement of the case (SOC) to the Veteran which addressed the issue of an increased evaluation for his CFS.  In April 2008, the Veteran submitted an Appeal to the Board (VA Form 9).  In May 2009, the RO issued a SOC to the Veteran which addressed the issue of his entitlement to a TDIU.  

In September 2009, the RO granted service connection for Type II diabetes mellitus; assigned a 20 percent evaluation for that disability; effectuated the award as of May 14, 2008; and denied service connection for both hypertension and GERD.  In November 2009, the Veteran submitted a NOD with the initial evaluation assigned of his Type II diabetes mellitus and the denial of service connection for both hypertension and GERD.  In November 2009, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of a TDIU.  In March 2010, the Board remanded the issue of an increased evaluation for the Veteran's CFS to the RO for additional action.  

In December 2011, the Appeals Management Center (AMC) increased the evaluation for the Veteran's CFS from 20 to 40 percent and effectuated the award as of February 18, 2008.  The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

The Board has reframed the issue of service connection for GERD as entitlement to service connection for a gastrointestinal disorder to include GERD in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected Type II diabetes mellitus.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that it was specifically not a claim for an increased evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial evaluation in excess of 20 percent for the Veteran's Type II diabetes mellitus.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the AMC, in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

 
REMAND

In its March 2010 Remand, the Board found that the issue of whether the RO's September 21, 2005, determination that the Veteran had not submitted a timely substantive appeal from the March 11, 2002, rating decision assigning an initial 20 percent evaluation for his chronic fatigue syndrome with migratory polyarthralgias was inextricably intertwined with the certified issue of an increased evaluation for the Veteran's CFS.  In its Remand instructions, the Board directed that:

1.  Adjudicate the issue of whether the September 21, 2005, RO determination that the Veteran had not submitted a timely substantive appeal from the March 11, 2002, rating decision assigning an initial 20 percent evaluation for his chronic fatigue syndrome with migratory polyarthralgias was clearly and unmistakably erroneous.  The Veteran and his accredited representative should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is a NOD and a substantive appeal as to that issue.   

In a December 2011 Supplemental Statement of the Case (SSOC) issued to the Veteran, the AMC stated:

After careful consideration, the September 21, 2005 RO determination that you had not submitted a timely substantive appeal from the March 11, 2002 rating decision assigning an initial 20 percent evaluation for your chronic fatigue syndrome with migratory polyarthralgias is continued.  

The AMC neither addressed the issue of whether the September 21, 2005, RO determination that the Veteran had not submitted a timely substantive appeal from the March 11, 2002, rating decision assigning an initial 20 percent evaluation for his chronic fatigue syndrome with migratory polyarthralgias was clearly and unmistakably erroneous (CUE) nor provided the law and regulations governing CUE claims.  The Court has held that VA's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has submitted timely NODs from the denial of service connection for both hypertension and GERD and the evaluations assigned for his PTSD and Type II diabetes mellitus.  The Veteran has not been provided a SOC which addresses those issues.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).   

The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the September 21, 2005, RO determination that the Veteran had not submitted a timely substantive appeal from the March 11, 2002, rating decision assigning an initial 20 percent evaluation for his CFS with migratory polyarthralgias was CUE.  The Veteran and his accredited representative should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is a NOD and a substantive appeal as to that issue.   

2.  Issue a SOC to the Veteran and his accredited representative which addresses the issues of service connection for both hypertension and a gastrointestinal disorder to include GERD; an evaluation in excess of 30 percent for the Veteran's PTSD for the period prior to January 12, 2006; an evaluation in excess of 50 percent for his PTSD for the period on and after January 12, 2006.; and an initial evaluation in excess of 20 percent for his Type II diabetes mellitus.  

3.  Thereafter, ensure that the development above has been completed in accordance with the Remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

